Citation Nr: 1024975	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic 
costochondritis, left chest wall.

2.  Entitlement to service connection for residuals of cold 
injury to the extremities, to include Raynaud's Syndrome.

3.  Entitlement to service connection for joint pain other than 
right hip and chest pain.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz

INTRODUCTION

The Veteran had active service from June 1974 to June 1976, and 
served in the Army National Guard of Oregon from January 1977 to 
April 1977 and March 1982 to March 1986, with some periods of 
active duty for training.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which, in pertinent part, found that the Veteran was not entitled 
to service connection for chronic costochondritis of the left 
chest wall, residuals of cold injury, and joint pain.

The issues have been recharacterized to comport to the evidence 
of record.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current chronic costochondritis, left 
chest wall, and active service.

2.  A preponderance of the competent evidence is against a 
finding that the current residuals of cold injury to the 
extremities, to include Raynaud's Syndrome, is related to active 
service.

3.  A preponderance of the competent evidence is against a 
finding that the current joint pain, other than right hip and 
chest pain, is related to active service.








CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
costochondritis, left chest wall, have been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  

2.  The criteria for service connection for residuals of cold 
injury to the extremities, to include Raynaud's Syndrome, have 
not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  The criteria for service connection for joint pain, other 
than right hip and chest pain, have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letter dated in July 2003, and post-adjudication notice by letter 
dated in February 2009.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.  

No new disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The appellant's claim of entitlement to service connection for 
chronic costochondritis, left chest wall, has been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard, 4 Vet. 
App. at 393.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations as to the nature and severity of her claimed 
disabilities.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Chronic Costochondritis, Left Chest Wall

The Veteran seeks service connection for chronic costochondritis, 
left chest wall.  The Veteran contends that her current chronic 
costochondritis disability is related to a chest injury incurred 
during a parachute landing during service.

The record shows a current chronic costochondritis, left chest 
wall, disability.  A March 2010 VA examination report notes that 
the Veteran had point tenderness along the left sternal border at 
ribs 4 and 5.  Following a physical examination and pulmonary 
function testing, a diagnostic assessment of chronic 
costochondritis, left chest wall, secondary to parachute jump 
during military service, was given.  

The Veteran claims that in 1975 she was injured trying to quick 
release her parachute during a jump.  The Veteran is competent to 
report symptoms, such as pain while parachuting.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to 
testify to symptomatology capable of lay observation).  The 
Veteran's DD-214 indicate that she was awarded the Parachute 
Badge during her period of service from June 1974 to June 1976.  
The Board finds the Veteran's statements to be credible, and 
therefore her injury during a parachute jump is conceded.  

As the record shows a current chronic costochondritis, left chest 
wall, disability and a parachuting injury during service, the 
determinative issue is whether these are related.

The March 2010 VA examination report notes that chronic 
costochondritis, left chest wall, is secondary to a parachute 
jump during military service.  Furthermore, the examiner noted 
that the Veteran's history and psychical examination is 
consistent with chronic costochondritis secondary to injury 
sustained during a parachute jump in December 1974 at Fort Bragg, 
and that it is at least likely as not caused by injury sustained 
during a parachute jump in service.  The examiner noted a review 
of the Veteran's claim file and conducted numerous tests.  

The March 2010 VA examination report is competent evidence and 
there is no medical evidence of record that indicates that the 
Veteran's current chronic costochondritis, left chest wall, is 
not related to her in-service injury.  Therefore, at the very 
least, the evidence is in equipoise and any doubt is resolved in 
the Veteran's favor.

Accordingly, service connection for a chronic costochondritis, 
left chest wall, is warranted.   


B.  Residuals of Cold Injury to the Extremities 

The Veteran seeks service connection for residuals of cold injury 
to the extremities, to include Raynaud's Syndrome.  She claims 
that in 1983 she was not given proper cold weather gear while 
operating in cold weather infantry terrain.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Active military service" is defined by VA law and regulations.  

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of duty.  
See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA, from injury incurred or 
aggravated while performing INACDUTRA, or from myocardial 
infarction or cardiac arrest while performing INACDUTRA.  Id.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army 
National Guard of any State under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of law.  
See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA 
includes service with the Army National Guard of any State (other 
than full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's service in the Army National 
Guard of Oregon, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

The Veteran's Report of Separation and Record of Service for her 
period of service with the Army National Guard of Oregon from 
March 1982 to March 1986, indicates that she had federal ACDUTRA 
or INACDUTRA from July 17-31, 1982, July 22 to August 6, 1983, 
and July 21 to August 4, 1984.  

The first post-National Guard service evidence of residuals of 
cold injury to the extremities, to include Raynaud's Syndrome, is 
a January 2004 VA examination report, which notes that the 
Veteran reported that on weekend maneuvers in the winters of 
1982-1984 she was exposed to snow conditions and that her 
exposure to cold caused significant achy pain in her hands and 
feet.  A diagnosis of mild sequelae of cold injury to the hands 
and feet, incurred while on guard duty, was given.  A March 2006 
VA medical letter notes that the Veteran has a current clinical 
finding of Raynaud's Syndrome.  A March 2010 VA examination 
report notes that a diagnosis of Raynaud's phenomenon, secondary 
to cold injury during military service, was given.  

The Veteran's February 1985 periodic examination for service in 
the National Guard notes that clinical evaluation of the 
Veteran's upper and lower extremities and feet was normal.  Nor 
do the other STRs reflect that she suffered cold injuries during 
her active or reserve service.  Despite this fact, the Veteran is 
competent to report symptoms, such as being cold.  Charles, 16 
Vet. App. at 370 (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  The Board finds the 
Veteran's statements concerning being cold to be credible, and 
therefore her exposure to cold during service is conceded.  

As the record shows a current residuals of cold injury to the 
extremities, to include Raynaud's Syndrome, and exposure to cold 
during service, the determinative issue is whether these are 
related.  

The January 2004 VA examination report notes that the Veteran 
reported that on weekend maneuvers in the winters of 1982-1984 
she was exposed to snow conditions and that her exposure to cold 
caused significant achy pain in her hands and feet.  A diagnosis 
of mild sequelae of cold injury to the hands and feet, incurred 
while on guard duty, was given.  

A March 2010 VA examination report notes that a diagnosis of 
Raynaud's phenomenon secondary to cold injury during military 
service was given.  The examiner noted that although there is no 
documentation available in the STRs, the Veteran's Raynaud's 
phenomenon appears to have had its onset during weekly maneuvers 
with the National Guard.  The Veteran states she was not allowed 
to wear gloves or boots in snow conditions.  The examiner opined 
that it is at least as likely as not that the Veteran's Raynaud's 
phenomenon was caused by a cold injury during National Guard 
duty.  

The January 2004 and March 2010 VA examination reports are 
competent medical evidence.  However, the January 2004 and March 
2010 VA examination reports clearly indicate that the Veteran's 
Raynaud's syndrome resulted from being exposed to cold weather 
during her service in the National Guard during winter.  The 
Veteran herself reported during the January 2004 VA examination 
that she was exposed to cold weather in the winters of 1982, 
1983, and 1984.  The Veteran's Report of Separation and Record of 
Service for her period of service with the Army National Guard of 
Oregon from March 1982 to March 1986, indicates that she had 
federal ACDUTRA or INACDUTRA service from only July 17-31, 1982, 
July 22 to August 6, 1983, and July 21 to August 4, 1984.  None 
the Veteran's ACDUTRA or INACDUTRA service with the Reserves was 
during the winter months when she claimed she was exposed to cold 
weather.  See 38 C.F.R. § 3.6(c) and (d).  It is clear that if 
the Veteran was exposed to cold weather during her reserve 
service, it was not during a period of ACDUTRA and/or INACDUTRA.  
Therefore, the preponderance of the credible and competent 
evidence indicates that the Veteran's current residuals of cold 
injury to the extremities, to include Raynaud's Syndrome, is due 
to service with the Army National Guard of Oregon and is not due 
to federal active military service as defined by VA law and 
regulations.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a). See also Jandreau, 492 F.3d at 1372. 

The preponderance of the evidence is against the claim for 
residuals of cold injury to the extremities, to include Raynaud's 
Syndrome; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

C.  Joint Pain other than Right Hip and Chest Pain

The Veteran seeks service connection for joint pain other than 
right hip and chest pain.  The Board granted service connection 
for tendonitis of the right hip in a November 2008 decision, and 
for chronic costochondritis, left chest wall, in the present 
decision.  The Veteran contends her joint pain is due to injuries 
sustained during parachute jumps.  

A December 2003 VA examination was conducted for the Veteran's 
claimed joint condition.  Assessments of tendinitis of the right 
hip and chronic costochondritis were given, however no other 
diagnoses were noted.  A March 2006 VA medical letter notes that 
the Veteran has a history of oblique fracture of the right fibula 
due to a minor fall while shopping in November 2005, and that the 
Veteran has chronic pain and resulting fatigue.  A March 2010 VA 
examination notes that, following x-rays and a physical 
examination, assessments of bilateral arthralgia, 
metatarsophalangeal joints (MTPJs) thumbs and scattered distal 
interphalangeal joints (DIPJs), with normal for age x-rays, 
bilateral hallux valgus with pes planus without radiographic DJD, 
and chronic sternocostochondrititis, were given.  

The Veteran's May 1976 separation examination notes that clinical 
examination revealed that she had normal upper extremities, feet, 
lower extremities, and spine, other musculoskeletal.  No 
diagnoses regarding her hands or feet were given.  A February 
1985 National Guard examination report notes that physical 
examination revealed that the Veteran had normal upper 
extremities, feet, lower extremities, and spine, other 
musculoskeletal.  However, the Veteran claims that she 
experienced pain and was injured during parachute jumps in 
service.  The Veteran is competent to report symptoms, such as 
pain while parachuting.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a Veteran competent to testify to symptomatology 
capable of lay observation).  The Veteran's DD-214 indicate that 
she was awarded the Parachute Badge during her period of service 
from June 1974 to June 1976.  The Board finds the Veteran's 
statements to be credible, and therefore her injury during a 
parachute jump is conceded.  

As the record shows current bilateral arthralgia, MTPJs thumbs 
and scattered DIPJs with normal for age x-rays, bilateral hallux 
valgus with par planus without radiographic DJD, and chronic 
sternocostochondrititis conditions and painful parachute jumps 
during service, the determinative issue is whether these are 
related.
 
A March 2010 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The Veteran reported painful 
parachute landings during service.  The examiner opined that STRs 
failed to provide specific baseline orthopedically relevant 
information to adequately support present and foot orthopedic 
complaints without resorting to mere speculation or conjecture.  
Sternocostochondrol pain can come from many sources, including 
idiopathic.   There is a claimed painful parachute landing the 
Veteran states started her anterior sternal area pain, however, 
since there is no baseline orthopaedic STR meaningful 
documentation about this problem, there is no way to prove or 
disprove, or scientifically dispute this as an initial cause; 
therefore it is at least as likely as not related to active duty.  

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That a condition or injury occurred in service is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, regardless 
of the fact that the Veteran experienced pain during service when 
she was parachuting, she cannot be granted service connected for 
painful joints themselves.  Rather she can be granted service 
connection for painful joints, which are attributable to an 
underlying disease or disability.   

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that her current bilateral 
arthralgia, MTPJs thumbs and scattered DIPJs with normal for age 
x-rays, bilateral hallux valgus with par planus without 
radiographic DJD, and chronic sternocostochondrititis are related 
to injuries during parachute jumping during service.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of her claimed disabilities and her views are of 
no probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by the March 2010 VA examiner who thoroughly 
discussed the evidence of record and the etiology of the 
Veteran's claimed disability and found that it was not related to 
service.  The March 2006 VA medical letter clearly attributes the 
Veteran's history of oblique fracture of the right fibula to a 
minor fall while shopping in November 2005.  Nor is there any 
other medical evidence of record attributing a diagnosed disease 
or disability to the Veteran's period of active service or 
period(s) of ACDUTRA and/or INACDUTRA.  See Jandreau, 492 F.3d at 
1372; Sanchez-Benitez v. West, 13 Vet. App. at 285.  A competent 
medical expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for joint 
pain other than right hip and chest pain; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.  











ORDER

Entitlement to service connection for chronic costochondritis, 
left chest wall, is granted.

Entitlement to service connection for residuals of cold injury to 
the extremities, to include Raynaud's Syndrome, is denied.

 Entitlement to service connection for joint pain other than 
right hip and chest pain is denied.   







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


